Title: To George Washington from La Luzerne, September 1787
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir,
Paris [c. September 1787]

Monsieur le Cte du Moutier will have the honor to transmit this to your Excellency; he is desireous (as every good Frenchman is) to be acquainted with a man whose virtue & great talents have secured the independence of his Country, & established the happiness of a great part of the Universe. He is destined to fill my place as minister Plenipotentiary from his Majesty to the United States; he will think himself extreemly happy if, during the time of his Mission, he can be able to obtain the esteem & confidence of your Excellency, and I dare assure you before hand that he will render himself worthy of it.
I cannot express to you, Sir, how unhappy I am that particular circumstances prevent me from returning to America—I passed near six years there, & have been a witness of the great events, which, under the wise direction of your Excellency, have terminated to the happiness of your Country.
I know all those great Patriots who have successively composed the Congress. I have been connected with Citizens of the most distinguished eminence, and I venture to assure you that from inclination & affection I had myself become a Citizen of the United States—and whatever Mission the King may honor me with I shall always regret that of America.
The Gazettes & publick papers have undoubtedly long since

informed your Excellency of the seeds of discussion which divide the Courts of Europe. The unhappy situation of affairs in Holland will, it is feared, bring on a war between England, Prussia & France. War also appears inevitable on the side of the Levant. The Turks have made a bustle which nobody thinks anything of; they have unexpectedly declared war against Russia without having the means of offending or defending: The Emperor is obliged, by treaty, to assist Russia when attacked—One of these powers will alone be sufficient to overthrow the Ottoman Empire. In this State of the things it is difficult to say what will be the event, and those who conduct the different Cabinets have enough to do to guard & attend to their interests. I see with pleasure that the Americans take no part in these disputes. I hope they will seize this moment of peace & tranquility to consolidate their Government.
I put great faith in the Convention over which your Excellency presides, & all Europe expects that the doings of that body will put a finishing stroke to that great work which has been thus far advanced by the military & patriotic virtue of your Excellency.
I assure you I offer my sincerest prayers for the welfare of the United States in General, & more particularly & tenderly for that of your Excellency. I beg you to accept the sentiments of Respect & veneration with which I have the honor to be Yr very Humble & Obedient Servt

Chevlr de la Luzerne

